Citation Nr: 1758300	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to July 3, 2013, and 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent from July 1, 2009, in excess of 60 percent from July 2, 2009, to October 14, 2010, in excess of 10 percent from October 15, 2010, to May 10, 2015, and in excess of 60 percent from September 1, 2015, to June 20, 2017, for coronary artery disease (CAD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to special monthly compensation based on housebound criteria from May 11, 2015 to September 1, 2016, and from June 21, 2017.  

5.  Entitlement to basic eligibility to Dependents' Educational Assistance from June 21, 2007.  

6.  Entitlement to an earlier effective date for the increased ratings for the service-connected PTSD.  

7.  Entitlement to an earlier effective date for the increased ratings for the service-connected CAD.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in the St. Petersburg, Florida.

This case was previously before the Board in March 2015, where the issues on appeal were remanded for a medical opinion and a VA examination.

In a December 2012 rating decision, the St. Petersburg RO increased the disability rating for the Veteran's coronary artery disease (CAD), to 100 percent from March 19, 2009, but an evaluation of 10 percent was assigned from July 1, 2009, with a 60 percent evaluation from July 2, 2009, and an evaluation of 10 percent from October 15, 2010.  Likewise, in an August 2017 rating decision, the RO increased the Veteran's CAD to 100 percent from May 11, 2015, to August 31, 2015, and a 60 percent evaluation from September 1, 2015, to June 20, 2017.  The RO assigned a 100 percent evaluation from June 21, 2017.  Additionally, the August 2017 rating decision increased the Veteran's PTSD from 30 percent to 70 percent.  The Board notes, however, that the various increases for the two disabilities did not represent a total grant of the benefits sought on appeal; therefore, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (the Board presumes the Veteran to be seeking the maximum benefit allowed by law and regulation).  

Additionally, the Board notes that the Veteran based on the evidence on record has potentially raised an issue on total disability due to individual employability (TDIU).  The Veteran indicated that he stopped working in 2010 due to his physical and mental impairments and had been receiving Social Security benefits.  As such, the issue of entitlement to a TDIU is before the Board.  See 38 C.F.R. § 4.16 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

As an initial matter, the Board notes that the evidence submitted by the Veteran indicates that he is in receipt of disability compensation from the Social Security Administration (SSA) due to his "physical and mental impairments. . . ."  See October 2017 Correspondence.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski,  2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In particular, these records are pertinent to the Veteran's claim for entitlement to TDIU, as well as his increased rating claims.  On remand, all pertinent SSA records must be obtained and associated with the claims file.  

With regard to the remaining claims, entitlement to special monthly compensation based on housebound criteria from May 11, 2015 to September 1, 2016, and from June 21, 2017; entitlement to basic eligibility to Dependents' Educational Assistance from June 21, 2007; entitlement to an earlier effective date for the increased ratings for the service-connected PTSD; and entitlement to an earlier effective date for the increased ratings for the service-connected CAD; the Veteran submitted a notice of disagreement (NOD) with respect to these issues in September 2017 following the issuance of an August 2017 rating decision addressing these issues.  A statement of the case (SOC) has not been issued by the RO, and as such, the claims must be remanded as well.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration to obtain all records associated with the Veteran's application for disability benefits, to include copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based.  Associate those records and all outstanding VA treatment and private medical records with the claims file.  All records/responses received must be associated with the electronic claims file.

2.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to be completed and returned.  

3.  Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to special monthly compensation based on housebound criteria from May 11, 2015 to September 1, 2016, and from June 21, 2017; entitlement to basic eligibility to Dependents' Educational Assistance from June 21, 2007; entitlement to an earlier effective date for the increased ratings for the service-connected PTSD; and entitlement to an earlier effective date for the increased ratings for the service-connected CAD.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

4.  After conducting any development deemed necessary, adjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and an appropriate time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




